Citation Nr: 0816502	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 25, 2004, 
for the grant of an increased 10 percent rating for tinnitus. 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter come to the Board of Veterans' Appeals (Board) 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which denied an effective date prior to October 13, 
2004, for the grant of an increased rating for tinnitus.  

Subsequently in a March 2006 statement of the case, a de novo 
review by the RO changed the effective date for the increased 
rating for tinnitus to 10 percent from October 13, 2004 to 
August 25, 2004.  


FINDINGS OF FACT

1. The RO granted service connection for tinnitus and 
assigned a noncompensable disability rating in an April 1973 
rating decision.

2. On March 10, 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a compensable 
rating for tinnitus due to acoustic trauma.

3. On October 13, 2004, the veteran filed a claim of 
entitlement to an increased rating for tinnitus. 

4. In a January 2005 rating decision the RO granted an 
increased rating to 10 percent for tinnitus, effective 
October 13, 2004, based on the liberalizing VA regulation 
that became effective on March 10, 1976.

5. In a March 2006 statement of the case, a de novo review by 
the RO changed the effective date for the increased rating 
for tinnitus from October 13, 2004 to August 25, 2004, based 
on evidence of record reflecting that the veteran sought 
treatment for his tinnitus at a VA Medical Center on that 
date.

6. An effective date of one year prior to the date of the 
claim may be assigned for claims filed more than one year 
after a regulatory change.


CONCLUSION OF LAW

Effective October 13, 2003, the veteran is entitled to a 10 
percent disability evaluation for tinnitus. 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 3.114 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in September 2005 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete an effective date claim, 
to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
Although the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and in an April 
2005 letter, the claimant demonstrated actual knowledge of 
the law controlling establishment of an effective date as he 
referenced 38 C.F.R. § 3.114(a)(3).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Criteria

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. In 
no event, however, shall such award or increase be 
retroactive for more than one year from the date on which the 
veteran submits the application for benefits or the date of 
administrative determination of entitlement. Id.

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions. 38 C.F.R. § 3.114(a)(1). If a claim 
is reviewed on the initiative of VA more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement. 38 C.F.R. § 
3.114(a)(2). If a claimant requests review of his claim more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request. 38 C.F.R. § 
3.114(a)(3).

The rating criteria for tinnitus under Diagnostic Code 6260 
were amended effective March 10, 1976, to include a 
compensable evaluation for persistent tinnitus when such was 
a symptom of head injury, concussion, or acoustic trauma. 
Prior to that date, a compensable evaluation could be 
assigned only where tinnitus was recognized as symptomatic of 
brain trauma or of a properly diagnosed cerebral 
arteriosclerosis.

The regulations pertaining to the rating of tinnitus were 
again revised, effective June 10, 1999. See 64 Fed. Reg. 
25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004)). Under the revised criteria, 
effective June 10, 1999, a maximum 10 percent rating is 
warranted for recurrent tinnitus, regardless of its cause. 38 
C.F.R. § 4.87, Diagnostic Code 6260.

Background

In April 1973, the RO granted the veteran's claim for service 
connection for tinnitus, assigning a noncompensable rating 
under Diagnostic Code 6260, effective from March 2, 1973.  

No additional correspondence was received from the veteran 
regarding his tinnitus until October 13, 2004, when the RO 
received the claim for service connection for tinnitus.

By a January 2005 rating decision a 10 percent rating for 
tinnitus was assigned effective from October 13, 2004.  This 
date corresponded to the date of the veteran's claim.  In 
reviewing the claim the RO discovered that service connection 
for tinnitus had previously been granted and assigned a 
noncompensable rating in the April 1973 rating decision.  The 
RO granted the increased 10 percent rating based on the March 
1976 liberalizing legislation.

Subsequently by a de novo review performed in the March 2006 
statement of the case the RO changed the effective date to 
August 25, 2004, based on a VAMC audiologist report noting 
continued complaints of tinnitus.

Analysis

The veteran contends in his substantive appeal, dated in 
April 2005, that because he was not notified of the change of 
the law in 1976, the effective date of the award of benefits 
should be applied retroactively to March 2, 1973.

The veteran's argument is not supported by the law. Here, the 
medical evidence shows that the veteran's tinnitus has been 
attributed to acoustic trauma (i.e. military noise exposure). 
Under these circumstances, entitlement was not permitted by 
VA regulations until March 10, 1976. The veteran, however, 
did not file any subsequent claim for an increase until 
October 13, 2004. The grant of benefits for tinnitus, 
therefore, was based on the liberalizing VA regulation. 
Because the veteran did not request that the tinnitus claim 
be reviewed until more than 1 year after the effective date 
of the liberalizing regulation, the effective date of the 
award may be no earlier than one year prior to the date he 
requested review of the claim, or October 13, 2003. 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).

With respect to whether the veteran filed an earlier formal 
claim, the Board notes that there are no earlier 
communications of record indicating that the veteran wished 
to have his disability rating reviewed. Nor has the veteran 
suggested that VA has overlooked or ignored an earlier 
increased rating request. 

The Board has also considered the veteran's contention that 
he is entitled to an earlier effective date because VA did 
not inform him of the change in regulations. The Court, 
however, citing an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations. Morris v. Derwinski, 1 Vet. App. 260 (1991). 
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits. Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991). Therefore, 
while it is unfortunate that the veteran was unaware of his 
eligibility for increased benefits, that factor does not 
provide a basis for an allowance of an effective date of 
March 10, 1976, in this appeal. However, as noted previously, 
an effective date of up to one year prior to the date of the 
claim can be assigned.  The veteran has consistently alleged 
that he has had recurrent tinnitus since discharge from 
active duty service.  The Board finds the veteran credible 
and competent to testify as to the nature of his tinnitus.  
As such, after resolving any benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that entitlement to an effective date of 
October 13, 2003 is warranted.


ORDER

An effective date of October 13, 2003, for the assignment of 
a 10 percent disability rating for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


